Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Shawn Patrick Wilson, Appellant                       Appeal from the 4th District Court of Rusk
                                                      County, Texas (Tr. Ct. No. CR-12204).
No. 06-13-00229-CR        v.                          Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Shawn Patrick Wilson, pay all costs of this appeal.




                                                      RENDERED JUNE 5, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk